978 So.2d 832 (2008)
Victor PATMAN, Appellant,
v.
Barbara PATMAN, Appellee.
No. 3D07-1164.
District Court of Appeal of Florida, Third District.
March 26, 2008.
Markus & Winter and Stuart A. Markus, Miami, for appellant.
Stratton & Feinstein and Brett Feinstein and Darryl C. Dungan, for appellee.
Before COPE, WELLS, and ROTHENBERG, JJ.
PER CURIAM.
This is an appeal of an amended final judgment of dissolution of marriage. We affirm in part and reverse in part.
The former wife concedes that there is a calculation error of $6000 in the equitable distribution award. The amended judgment must be corrected to say that the former wife must pay the former husband $79,148 rather than, as the judgment now reads, $73,148.
The former husband maintains that the trial court should have valued the marital home as of the date of trial rather than the date the petition for dissolution of marriage was filed. We reject that argument on authority of Norwood v. Anapol-Norwood, 931 So.2d 951 (Fla. 3d DCA 2006).
For procedural reasons which need not be set forth here, the amended judgment reserved jurisdiction to resolve the issues of child custody and support in a future order. The parties' respective positions on *833 those issues should be presented to the trial court in the first instance pursuant to the reservation of jurisdiction. Because the trial court has not yet entered a final order on child custody and support, we reject the former husband's claim that we should reach those issues at this time. We express no view on the merits of the parties' respective positions.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.